FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingFebruary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons Vesting of conditional share awards under the GlaxoSmithKline Share Value Plan This notification sets out the vesting of awards over Ordinary Shares and American Depositary Shares (ADS) in GlaxoSmithKline plc, made in 2012 under the GlaxoSmithKline Share Value Plan (SVP), which were conditional on continued employment with the GlaxoSmithKline group. The restricted period for the 2012 SVP awards, which commenced on 22 August 2012, has now ended and the awards made have vested. The awards made to the connected person of a Person Discharging Managerial Responsibility (PDMR) vested on 17 February 2015 and details are given in the table below. Name of Director / PDMR Name of Connected person Number of Ordinary Shares vested Number of ADS vested Dr M Slaoui* Mrs K Slaoui * Denotes an Executive Director The Company and the above individual were advised of this transaction on 18 February 2015. The fair market value of an ADS of GlaxoSmithKline plc at the point of vesting on 17 February 2015 was US$47.71. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 18 February 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 18,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
